THE COURT.
Upon full consideration of the questions presented by the petitioner herein the court finds itself in fnll agreement with the decision and conclusion announced by the District Court of Appeal of the First Appellate District, Division One, in In re McDonough filed and entered in said court on June 7, 1937 (21 Cal. App. (2d) 287 [68 Pac. (2d) 1020]). The grounds for the issuance of the writ are substantially the same in each case, and the cases and *91reasoning upon which the petition was denied by said District Court of Appeal apply with equal force to the petitioner in the instant case.  No sufficient reason appearing which would justify the issuance of the writ the petition is therefore denied.